376 F.2d 154
R. J. RAUSAW and Morris J. Merritt, Appellants,v.UNITED STATES of America, Appellee.
No. 23842.
United States Court of Appeals Fifth Circuit.
May 4, 1967.

Dougal C. Pope, Houston, Tex., for appellants.
Mitchell Rogovin, Asst. Atty. Gen., Tax Div., Lee A. Jackson, Meyer Rothwacks, Harold C. Wilkenfeld, Lawrence B Silver, Attys., Dept. of Justice, Washington, D. C., Morton L. Susman, U. S. Atty., Houston, Tex., James R. Gough, Asst. U. S. Atty., for appellee.
Before HUTCHESON, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM.


1
The sole question presented by this appeal is whether the filing of an excise tax return reflecting liability for admission taxes was sufficient to constitute a cabaret tax return in order to start the statute of limitations to run. It would serve no useful purpose for us to further canvass the issue which the district judge, in a thoroughgoing opinion reported at 253 F.Supp. 528, correctly determined against the taxpayer.


2
The judgment is affirmed.